UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6613


JERRY GLENDON MODISETTE,

                    Petitioner - Appellant,

             v.

R. ORMOND,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00483-LO-IDD)


Submitted: September 28, 2018                                     Decided: October 4, 2018


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Glendon Modisette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Glendon Modisette, a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record in

light of our recent Circuit precedent, including United States v. Wheeler, 886 F.3d 415

(4th Cir. 2018), and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2